B. E. SAEFOLD, J.
Whether or no “ the prosecutrix was attacked by the defendant, who attempted to ravish her, but failed and did not'accomplish his purpose,” was a compound question of law and fact determinable by both the court and the jury. The answer was as if, in a trial for murder, a witness should be allowed to say that the defendant murdered the deceased. The facts of the conduct of the accused only should have been stated.
Proof of complaint made by the prosecutrix, yes or no, is all that is admissible in the direct examination. The particulars may be inquired into by the defense, or in corroboration of the testimony by the prosecutrix, if she is assailed in the matter of her complaint. Of course it is competent to prove whatever circumstances and signs of injury she showed. — 1 Euss. on Crimes, p. 688, and note c.
The judgment is reversed, and the cause remanded.